Citation Nr: 0332798	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from October 1966 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision which 
granted service connection for degenerative arthritis of the 
cervical spine and lumbar spine and assigned a 10 percent 
evaluation for each effective June 7, 2001.


REMAND

The veteran contends that his cervical and lumbosacral spine 
disabilities are more severe than contemplated by the 
assigned evaluations.

The rating criteria for spine disabilities were amended in 
August 2003.  As noted by the United States Court of Appeals 
for Veterans Claims, rating decisions must be based on 
medical finding that are stated in terms consistent with the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Under these circumstances, the veteran is entitled 
to VA examinations under the provisions of 38 U.S.C.A. 
§ 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of his disc 
disease of the spine.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  With regard to the cervical 
spine:

(1).  Does the veteran have forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or , the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis?

 (2).  Does the veteran have forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine?

 (3).  Does the veteran have unfavorable 
ankylosis of the entire cervical spine?

 (4).  Does the veteran have degenerative 
arthritis of the cervical spine?

 (5).  Does the veteran have 
intervertebral disc syndrome of the 
cervical spine?

(6).  If the veteran has intervertebral 
disc syndrome of the cervical spine, does 
the veteran have incapacitating episodes?


(7).  If he does, do the incapacitating 
episodes of intervertebral disc syndrome 
have a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 
months?

(8).   If he does, do the incapacitating 
episodes of intervertebral disc syndrome 
have a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 
months?

(9).  Do the incapacitating episodes have 
a total duration of at least 6 weeks 
during the past 12 months?

(10).  Do the incapacitating episodes 
described require bed rest prescribed by 
a physician and treatment by a physician?

(11).  Are the effects of any 
intervertebral disc syndrome clearly 
distinct in more than one spinal segment?

B.  With regard to the lumbar spine:


(1).  Does the veteran have degenerative 
arthritis of the lumbosacral spine?

(2).  Does the veteran have forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, a combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis?

(3).  Does the veteran have forward 
flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine?

(4).  Does the veteran have unfavorable 
ankylosis of the entire thoracolumbar 
spine?

(5).  Does the veteran have unfavorable 
ankylosis of the entire spine?

(6).  Does the veteran have lumbosacral 
strain with muscle spasm on extreme 
forward bending, loss of lateral spine 
motion, unilateral, in standing position?

(7).  Does the veteran have severe 
lumbosacral strain with listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion?

(8).  Does the veteran have 
intervertebral disc syndrome of the 
lumbosacral spine?

(9).  If the veteran does have 
intervertebral disc syndrome does he have 
moderate; recurring attacks?

(10).  Does the veteran have severe; 
recurring attacks of intervertebral disc 
syndrome with intermittent relief?

(11).  Is the veteran's intervertebral 
disc syndrome pronounced; with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc, 
little intermittent relief?

(12).  Does the veteran have 
incapacitating episodes of intervertebral 
disc syndrome?

(13).  If he does, do the incapacitating 
episodes of intervertebral disc syndrome 
have a total duration of at least 2 weeks 
during the past 12 months?

(14).  Do the incapacitating episodes of 
intervertebral disc syndrome have a total 
duration of at least 4 weeks during the 
past 12 months?

(15).  Do the incapacitating episodes of 
intervertebral disc syndrome have a total 
duration of at least 6 weeks during the 
past 12 months?

(16).  Do the incapacitating episodes 
described require bed rest prescribed by 
a physician and treatment by a physician? 
(17).  Are the effects of any 
intervertebral disc syndrome clearly 
distinct in more than one spinal segment?

(18).  Is there ankylosis of the lumbar 
spine at a favorable angle?

(19).  Is there ankylosis of the lumbar 
spine in an unfavorable angle, with 
marked deformity and involvement of major 
joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type)?

(20).  Is there residuals of a lumbar 
spine fracture without cord involvement; 
abnormal mobility requiring neck brace 
(jury mast) which is related to the 
service injury?

(21).  Is there residuals of a lumbar 
spine fracture with cord involvement, 
bedridden, or requiring long leg braces, 
which is related to the service injury?

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




